Exhibit 99.1 News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS SECOND QUARTER RESULTS OF OPERATIONS FOR 2012 JUNEAU, Alaska, August 13, 2012 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (“Company”), the parent company of Alaska Pacific Bank (“Bank”), today reported net (loss) income available to common shareholders for the second quarter ended June 30, 2012 of $(220,000) or $(0.34) per diluted common share, respectively as compared to $120,000 or $0.16 per diluted common share, respectively for the same period in 2011. Net (loss) available to common shareholders for the first half of 2012, was $(123,000), or $(0.19) per diluted common share, compared to a net income of $187,000, or $0.26 per diluted common share for 2011. “The second quarter loss is disappointing, but reflects the Bank’s prompt response to address the few remaining problems in the loan portfolio and real estate owned.We’re please with the turnaround of the Bank’s mortgage department, and have seen solid business loan and deposit activity for the first half of the year, which reflects the overall sound economic condition in Southeast Alaska,” stated Craig Dahl, President and CEO of the Company and the Bank.“We continue to focus on the Bank’s core business of originating loans and providing retail services to this market and are committed to meeting the construction and housing demand that current exists around the region.” The provision for loan losses was $90,000 for the quarter ended June 30, 2012 compared to $193,000 for the quarter in 2011.The allowance for loan losses at June 30, 2012 was $1.8 million, representing 1.22% of total loans outstanding.Total non-accrual loans were $5.8 million at June 30, 2012 compared with $2.6 million at March 31, 2012 and $635,000 at June 30, 2011. The increase is due primarily to two commercial nonresidential loans totaling $2.5 million to the same borrower that were troubled debt restructurings deemed to be impaired and were placed on nonaccrual status due to a decline in the borrowers’ net worth and global cash flow.In addition, the Bank’s real estate owned and repossessed assets were $258,000 at June 30, 2012 compared with $754,000 at March 31, 2012 and $1.1 million at June 30, 2011.There was $165,000 in net loan charge offs for the quarter ended June 30, 2012 compared with $36,000 and $84,000 net loan charge offs for the quarter ended March 31, 2012 and June 30, 2011, respectively. Net interest income was $1.9 million and $2.0 million for the quarter ended June 30, 2012 and 2011, respectively.Net interest margin on average interest-earning assets for the second quarter of 2012 was 4.82% compared with 5.10% for the second quarter of 2011. Loans (excluding loans held for sale and before the allowance for loan losses) were $151.7 million at June 30, 2012, an increase of $2.3 million, or 1.2% from $149.4million at March 31, 2012, and an increase of $4.0 million, or 2.7% from $147.7 million at June 30, 2011.Deposits at June 30, 2012 were $151.7million, an $11.1million, or 7.9% increase from $140.6 million at March 31, 2012, and a $4.7 million, or 3.1% increase from $147.0 million at June 30, 2011. Gain on sale of loans increased $8,000 to $87,000 for the second quarter of 2012 from $79,000 for the second quarter of 2011 as a result of an increase in mortgage loans originated and sold.Excluding mortgage banking income, noninterest income decreased $7,000, or 2.2%, to $307,000 for the second quarter of 2012 compared with $314,000 for the second quarter 2011. Noninterest expense for the second quarter of 2012 increased $485,000, or 24.5%, to $2.5 million from $2.0 million for the quarter ended March 31, 2012 and increased $471,000, or 23.6%, from the quarter ended June 30, 2011.The net increase in expense in the second quarter of 2012 compared to the first quarter of 2012 is attributable to higher compensation and benefit expense, professional and consulting expense; real estate owned and repossessed assets expense, net and FDIC premium expense.The increase in real estate owned and repossessed assets expense is associated with an additional impairment and loss on sale of real estate owned of $171,000 during the quarter ended June 30, 2012.FDIC premium expense increased $100,000 during the quarter ended June 30, 2012 compared to the quarter ended March 31, 2012 due to a retroactive premium adjustment. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and non-performing assets in our loan portfolio, result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; deposit flows; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; adverse changes in the securities markets; results of examinations by our banking regulators including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses,write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; the possibility that we will be unable to comply with the conditions imposed upon us in the Cease and Desist Orders entered into with the Office of Thrift Supervision that are now enforced by its successors the Office of the Comptroller of the Currency for the Bank and the Federal Reserve for the 2 Company; computer systems on which we depend could fail or experience a security breach, or the implementation of new technologies may not be successful; our ability to retain key members of our senior management team; legislative or regulatory changes such as the Dodd-Frank Wall Street Reform and Consumer Protection Act that adversely affect our business including changes in regulatory policies and principles, and the interpretation of regulatory capital or other rules; the time it may take to lease excess space in Company-owned buildings; future legislative changes in the United States Department of Treasury Troubled Asset Relief Program Capital Purchase Program; and other risks detailed in our reports filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended December 31, 2011.Accordingly, these factors should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements.We undertake no responsibility to update or revise any forward-looking statements. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or
